Merrell, J. (dissenting):
I dissent upon the ground that the property represented by the bonds of the Ray Estate Corporation consists of real property which is located within the State of New York, and that said bonds, although physically located without this State, are nevertheless taxable here under the provisions of subdivision 2 of section 220 *207of the Tax Law (as amd. by Laws of 1919, chap. 626),* also known as the Transfer Tax Act.
Order reversed to the extent indicated and proceeding remitted to the Surrogate’s Court for further action in accordance with opinion of Dowling, J., with costs to all parties on this appeal payable out of the estate.

 Since amd. by Laws of 1922, chap. 430.— [Rep.